Case 1:19-cv-02172-CBA-ST Document 36-5 Filed 10/22/19 Page 1 of 1 PageID #: 245



                                  Certificate of Service

         I, Brian L. Bromberg, an attorney duly licensed to practice law in the State of

 New York, hereby state the following under penalty of perjury that the following is

 true:

         I am not a named party to the action, am over 18 years of age, and reside in

 New York, New York.

         That on October 22, 2019, I am serving the foregoing documents by Federal

 Express overnight delivery service on the following individual at the following

 address:

 Houssam Elachkar
 99-11 60th Avenue, Apt. #6A
 Corona NY 11368

         In addition, on October 22, 2019, the foregoing documents were filed with the

 Clerk of the Court and served in accordance with the Federal Rules of Civil

 Procedure, and/or the Eastern District’s Local Rules, and/or the Eastern District’s

 Rules on Electronic Service upon the following parties and participants:

 Peter Chang, Esq.

 Joshua Levin, Esq.

 Dated:        New York, New York
               October 22, 2019


                                                       /s/ Brian L. Bromberg
                                                       Brian L. Bromberg
